Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Board Decision of 5/19/2022.
Claims 21-40 are pending and allowed. CL 1-20 are cancelled.  

Information Disclosure Statement
	The information disclosure statement filed 6/28/2022 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.  A Board Decision has been rendered closing prosecution. 


Allowable Subject Matter
	Claims 21-40 are allowed. 

	The claims are allowed for the reasons stated in the Board Decision. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached on Tues, Wed, Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be r10eached on 571-272-6923.  The fax phone number for the organization where this application11 or proceeding is assigned is 571-273-8300.
Information regarding the stat12us of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PA14IR or Public PAIR.  Status information for unpublished applications is available throu15gh Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.16gov. Should you have questions on access to the Private PAIR system, contact the Electronic Bu17siness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 18Customer Service Representative or access to the automated information system, call 800-786-919199 (IN USA OR CANADA) or 571-272-1000.20

/M.E.B/            Examiner, Art Unit 3655                                                                                                                                                                                            
/THOMAS RANDAZZO/            Primary Examiner, Art Unit 3655